(1)

Case 1:17-cv-01597-CKK Document 234 Filed 09/13/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

JANE DOE 2, et al.,
Plaintiffs

Vv.

MARK T. ESPER, ef al.,
Defendants

Civil Action No. 17-1597 (CKK)

 

 

ORDER
(September 13, 2019)

For the reasons stated in the accompanying Memorandum Opinion, which is
under seal, it is hereby ORDERED that
Plaintiffs’ [226] Motion in Opposition to Defendants’ Claw-Back Notice Pursuant to the
Court’s June 24, 2019 Minute Order is DENIED. Plaintiffs may not rely on the challenged
document, which is under seal, and must comply with the return or destruction requirements of
the 502(D) Order.

SO ORDERED.

/s/
COLLEEN KOLLAR-KOTELLY
United States District Judge
